Citation Nr: 1722442	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  15-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a disability manifested by nervousness and depression.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, PTSD, and anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to March 1977 and from December 1990 to May 1991, with intervening periods of active duty for training and inactive duty for training while serving in the Arkansas Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The April 2012 rating decision seems to have effectively reopened the claim of entitlement to service connection for depression and subsequently denied it.  

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Board has treated the Veteran's petition to reopen his claim for depressive disorder as a petition to reopen all claims for psychiatric disorders.  Furthermore, the Board has combined the reopened issues and recharacterized them as entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, PTSD, and anxiety disorder.  

In September 2016, the Veteran testified before the undersigned in a Travel Board hearing in Little Rock, Arkansas.  A transcript of that hearing has been associated with the claims file and reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, PTSD, and anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The AOJ denied the claim of service connection for nervousness and depression in an April 2002 rating decision; the Veteran filed a notice of disagreement in August 2002 and the AOJ issued a statement of the case in December 2002, but the Veteran did not perfect his appeal by submitting a substantive appeal and no new and material evidence was received within the appeal period. 

2.  Additional evidence received since the April 2002 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for nervousness and depression, and raises a reasonable possibility of substantiating the claim.  

3.  The AOJ denied the claim for service connection for PTSD in a November 2011 rating decision; the Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.

4.  Additional evidence received since the November 2011 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2002 decision denying the claim of entitlement to service connection for nervousness and depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2001).

2.  New and material evidence has been received since the April 2002 decision to reopen the claim of entitlement to service connection for nervousness and depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

3.  The November 2011 decision denying the claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

4.  New and material evidence has been received since the November 2011 decision to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the issues decided herein are being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.




II.  New and Material Evidence

Generally, a claim which has been denied in a final decision by an AOJ may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(b) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

To be considered new, evidence cannot have been previously submitted to agency decision makers, or be cumulative or redundant of evidence of record at the time of the last prior final denial.  To be material, evidence must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In deciding whether new and material evidence has been submitted, the Board considers evidence submitted since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

A.  Nervousness and Depression

After reviewing the record, the Board finds that new evidence has been received since the final prior decision, and such evidence is material to the issue of service connection for nervousness and depression.  

The AOJ issued a rating decision denying the Veteran's claim of service connection for nervousness and depression in April 2002 on the grounds that there was no medical evidence of a diagnosis of a psychiatric disorder.  The Veteran filed a notice of disagreement in August 2002 and the AOJ issued a statement of the case in December 2002.  He was notified of his appellate rights but did not perfect his appeal by submitting a substantive appeal and no new and material evidence was received within the appeal period.  Therefore, the April 2002 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  Consequently, the Board will consider evidence received since the April 2002 decision.  

The Board acknowledges the April 2004 rating decision denying service connection for "stress" and the January 2007 rating decision and September 2008 Board decision denying the petition to reopen the claim for stress.  However, as the April 2004 rating decision denied service connection on the basis that the evidence did not show a diagnosis of stress, the Board finds that the scope of the April 2004 rating decision did not encompass the claims for nervousness and depression.  Thus, the April 2004 rating decision will not be considered a final prior denial of the claim for service connection for nervousness and depression.  

Subsequent to the April 2002 decision, the Veteran was diagnosed with depressive disorder.  04/19/2012 VBMS, VA Exam, p. 2.  Additionally, an August 2011 letter from a readjustment counseling therapist opined that the Veteran has an anxiety disorder.  10/18/2011 VBMS, TPC.  The Veteran has also described experiencing anxiety.  04/19/2012 VBMS, VA Exam, p. 2.  The Board finds that this evidence is new and relevant to whether the Veteran has a current disability.  

There is also new evidence relevant whether there exists a nexus between a depressive disorder and/or anxiety disorder and service.  The Veteran has reported experiencing stress, depression, and anxiety while on active duty in Germany, and also since discharge.  05/28/2008 VBMS, Hearing Testimony, p. 28; 03/03/2004 VBMS, Medical-Government, p. 2.  A statement from a close friend describes the Veteran's personality as completely changing since returning from active service.  10/18/2011 VBMS, Buddy Statement.  A readjustment counseling therapist has opined that the Veteran has major depressive disorder or anxiety disorder tracing back to his period of active service.  10/18/2011 VBMS, TPC; 10/18/2011 VBMS, Correspondence, pp. 3-4.

The Board finds that the aforementioned evidence is new and material, as it relates to unestablished elements necessary to substantiate the previously denied claim-i.e., a current disability and nexus.  Therefore, the claim of service connection for nervousness and depression is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. §3.156(a).

B.  PTSD

After reviewing the record, the Board finds that new evidence has been received since the final prior decision denying service connection for PTSD, and such evidence is material to the issue.  

The AOJ issued a rating decision denying the Veteran's claim of service connection for PTSD in November 2011 on the grounds that the medical evidence showed no diagnosis of PTSD.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Therefore, the November 2011 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  Consequently, the Board will consider evidence received since the November 2011 decision.

Subsequent to the November 2011 decision, the Veteran was diagnosed with PTSD.  09/26/2016 VBMS, Medical-Non-Government, pp. 5-6.  The Board finds that the aforementioned evidence is new and material, as it relates to an unestablished element necessary to substantiate the previously denied claim; specifically, a current disability.  Therefore, the claim of service connection for PTSD is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. §3.156(a).


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for nervousness and depression is granted.  

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for PTSD is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Specifically, a remand is necessary to obtain an opinion as to whether the Veteran currently has an acquired psychiatric disorder other than depressive disorder, to include anxiety disorder and PTSD.  The Veteran has a current diagnosis of depressive disorder.  04/19/2012 VBMS, VA Exam, p. 2.  

There is conflicting medical evidence as to whether the Veteran has a current diagnosis of PTSD or anxiety disorder.  In December 2010, a VA examiner opined that the Veteran's symptoms do not satisfy the criteria for PTSD under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Effective August 4, 2014, VA amended the Rating Schedule so as to replace outdated references to the DSM-IV with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, and not to claims certified to, or pending before, the Board.  Because the Veteran's claim was pending before the AOJ on August 4, 2014 (certified to the Board in February 2016), the criteria of the DSM-5 apply to the determination of whether the Veteran has a diagnosis of PTSD or other acquired psychiatric disorder.  Accordingly, the Veteran should be given a new VA examination to determine whether his symptoms satisfy the criteria for PTSD or other psychiatric disorder under the DSM-5.  The Board acknowledges that a March 2015 private treatment record contains a diagnosis for PTSD; however, the record does not provide an adequate rationale to support such a diagnosis.  09/26/2016 VBMS, Medical-Non-Government, pp. 5-6.  See Stefl v. Nicholson, 21 Vet. App. 120, 124  (2007).  

An August 2011 letter from a readjustment counseling therapist opined that the Veteran has an anxiety disorder.  10/18/2011 VBMS, TPC.  The Veteran has also described experiencing anxiety.  04/19/2012 VBMS, VA Exam, p. 2.  A private clinician associated the Veteran's anxiety symptoms with his depressive disorder.  See 09/26/2016 VBMS, Medical-Non-Government, pp. 5-6.  In this regard, a VA examiner opined that the Veteran's depressive symptoms relate primarily to the 2006 death of his mother; however, the question remains as to whether some component of the depression is at least as likely as not due to active service.  This is especially so in light of the fact that the Veteran has reported experiencing stress, depression, and anxiety while on active duty in Germany, and since discharge.  05/28/2008 VBMS, Hearing Testimony, p. 28; 03/03/2004 VBMS, Medical-Government, p. 2.  Accordingly, etiology opinions are needed here.
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The aforementioned evidence should be considered by the examiner in rendering his or her opinion.  

The Board notes that although there is no evidence in the record of a diagnosis for a mental health disorder prior to 2001, the examiner should consider that the Veteran sought treatment prior to that in 1994.  See 01/11/1995 VBMS, Medical-Government, p. 7.  

The examiner should also provide an opinion as to whether the Veteran's depressive disorder, or any other psychiatric disorder diagnosed by the examiner, was caused or aggravated by his service-connected right foot disability.  

The Veteran has stated that he sought mental health treatment from VA in 1991 or 1992 and was given pills to assist with sleep.  05/28/2008 VBMS, Hearing Testimony, p. 12.  However, the earliest VA mental health records of record date back to July 1994.  Accordingly, the AOJ should attempt to obtain VA mental health treatment records for the period of discharge to July 1994.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding VA mental health treatment records, including the period of May 1991 to July 1994.  

2.  Ask the Veteran to identify, and authorize the release of, any outstanding private medical records related to his claim of service connection for an acquired psychiatric disorder.  

3.  After completing directives #1 and #2, request an opinion from an appropriate VA examiner as to the nature and etiology of any current psychiatric disorders.  The clinician should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should also be provided with a list of any of the Veteran's verified stressors.  If no stressor has been independently verified or found adequate under 38 C.F.R. § 3.304 (2016), the AOJ should so notify the examiner before the date of the examination.  The examiner should address the following:  

a.  Identify all acquired psychiatric disorders that are currently present (or present during the period of January 24, 2012 to present), other than depressive disorder.  

For each diagnosis, the examiner should clearly explain how the diagnostic criteria have been met under the DSM-5.  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  Is it at least as likely as not (50 percent or greater probability) that the current depressive disorder manifested during, or is otherwise related to, the Veteran's period of active service?  

c.  For any diagnosed psychiatric disorder, other than depressive disorder, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's period of active service? 

d.  If the Veteran is diagnosed with PTSD, the examiner should address (i) whether the diagnosis is at least as likely as not (50 percent or greater probability) related to any verified in-service stressor; or, (ii) whether the Veteran's current PTSD symptoms are at least as likely as not (50 percent or greater probability) related to a fear of hostile military or terrorist activity that the examiner found adequate to support a diagnosis of PTSD.

e.  Is at least as likely as not (50 percent or greater probability) that depressive disorder was caused by the Veteran's service-connected right foot disability?  (This question should be addressed only if the answer to (b) is negative.)

f.  Is at least as likely as not (50 percent or greater probability) that depressive disorder was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected right foot disability?  (This question should be addressed only if the answers to (b) and (e) are negative.)  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

g.  For any diagnosed psychiatric disorder, other than depressive disorder, is at least as likely as not (50 percent or greater probability) that the disorder was caused by the Veteran's service-connected right foot disability?  (This question should be addressed for PTSD, if diagnosed, only if the answers to (c) and (d) are negative; and for any other diagnosed psychiatric disorder only if the answer to (c) is negative.)

h.  For any diagnosed psychiatric disorder, other than depressive disorder, is at least as likely as not (50 percent or greater probability) that the disorder was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected right foot disability?  (This question should be addressed for PTSD, if diagnosed, only if the answers to (c), (d), and (g) are no; and for any other diagnosed psychiatric disorder only if the answers to (c) and (g) are no.)  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

4.  After completion of all the foregoing development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


